REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 12 and dependent claims 2-4, 6-11, 13-15 and 17-20 are considered allowable. Independent claims 1 is allowable because the prior art does not disclose the structure regarding the claimed combination of a sole structure for an article of footwear, with an aperture in the sole body portion having an aperture thickness and a longitudinally-extending central ridge element disposed within the aperture, the central ridge element having a bottom surface that extends below the bottom opening of the aperture to engage a ground surface, a width of the central ridge element is substantially constant along a length of the central ridge element, and the width of the central ridge element is less than the aperture width, wherein the central ridge element has a first end near a toe end in a forefoot region of the sole structure and a second end in a midfoot region of the sole structure, wherein, when the bottom surface of the central ridge element engages the ground surface, the central ridge element can move vertically and horizontally relative to the aperture to transmit sensory feedback to a foot of a wearer of the article of footwear.
Independent claim 12 recites the limitations regarding the claimed combination of a longitudinally-extending central ridge element disposed within the aperture, the central ridge element having a bottom surface that extends below the bottom opening of the aperture to engage a ground surface, a base layer attached to the upper surface of the sole body portion, a top surface of the central ridge element is attached to the base layer and a width of the top surface of the central ridge element is less than a width of the top opening of the aperture, the width of the central ridge element is substantially constant along a length of the central ridge element, and, wherein, when the bottom surface of the central ridge element engages the ground surface, the central ridge element can move vertically and horizontally relative to the aperture to transmit sensory feedback to a foot of a wearer of the article of footwear.
The prior art does not disclose or teach these structures. The closest prior art appears to be 6,082,024 by Del Biondi or 2011/0126422 by Vattes and does not disclose or teach these elements.

Examiner has been persuaded by Applicant’s remarks in the reply dated July 6, 2022.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553.  The examiner can normally be reached on M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILLIAN K PIERORAZIO/Primary Examiner, Art Unit 3732